Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 05/20/2022 for Application No. 16/832,615 filed on 03/27/2020.
Claims 1 – 5, 8 – 9, 11 – 13 are amended. New claims 22 – 23 are added. Claims 1 – 13 and 22 – 23 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Response to Arguments
Applicant’s arguments, see (Arg. Page 9), filed on 05/20/2022, with respect to “Drawings... applicant is resubmitting these figures,…” have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see (Arg. Page 9), filed on 05/20/2022, with respect to “Title... Applicant proposes... 'Document Creation System and Method Using Encryption Technology.',…” have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see (Arg. Page 10), filed on 05/20/2022, with respect to “Claim Objections... claims 2 – 5… Applicant has amended these claims to now all described a ‘method’… claim 4… omitted the word “to”… respectfully submits that the objection has been addressed…” have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see (Arg. Page 11), filed on 05/20/2022, with respect to “112 Rejections... lacked proper antecedent basis… a blockchain network…” have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see (Arg. Page 13-14), filed on 05/20/2022 with respect to the rejection of claim(s) “Prior Art Rejections… do not describe the workplace activities... Displaying a template…” have been fully considered and are not persuasive because Barday discloses one or more service managers perform the employee review, time and attendance (i.e. workplace activities)… information with data subject's consent from performance (i.e. performance review) under any contract… enable a user to modify a default template or a system-created template by adding additional sections, adding one or more additional questions (i.e. workplace activities) for the employee review information in the screen displays FIGS 14-25. (See [col 19 ln 32-22, col 27 ln 10-12, col 44 ln 13-30])
Applicant’s arguments, see (Arg. Page 14), filed on 05/20/2022 with respect to the rejection of claim(s) “Prior Art Rejections… Encrypting the draft document…” have been fully considered and are not persuasive because Ansari discloses the document is received by the system it is encrypted… a blockchain transaction is created that includes the encrypted document, then submitted to the blockchain and stored in the blockchain network with the database include relational, object orientated, or other types of databases for storing document… each modification and/or approval of document is recorded as a separate transaction on the blockchain. (see [col 10 ln 18-23, col 12 ln 43-45, Abstract]).
Applicant’s arguments, see (Arg. Page 13-17), filed on 05/20/2022 with respect to the rejection of claim(s) “Prior Art Rejections… multiple workers collaborate on a final document… Forwarding the draft document to an initial reviewer for approval... Forwarding the draft document to an HR reviewer for approval... ” have been fully considered and are not persuasive because Ranga discloses Enterprise Information Management (EIM) and Component Content Management (CCM) that provide the document life cycle manager intelligently tracks and manages the discrete units of work, using business rules and workflows Management that are orchestrated publish documents from draft, review, revision, approval for publish/storage in a collaborative workspace. The business rules define the document life cycle of the workflows with user’s role tracking/managing the draft, review, revision, approval and release of the document collaboratively. (see [col 4-5 ln 1-32, col 13 ln 6-11])
Applicant’s arguments, see (Arg. Page 17-18), filed on 05/20/2022 with respect to the rejection of claim(s) “Prior Art Rejections… Ranganathan does not satisfy Barday's shortcomings...  are not from analogous fields of endeavor...” have been fully considered and are not persuasive because both Barday and Ranga disclosing document (e.g., questionnaire) generation and revision in an organization which are analogous art from the “same field of endeavor” , and, when Ranga's document creation with life cycle manager along with business rules and workflows management collaboratively was combined with Barday's managing questionnaire with template to be review and updatable from manager or HR for employee’s review. The motivation to combine Barday and Ranga is provide a system to improve quality, consistency, delivery significant value and efficiencies in creating, reviewing, and approving the documents created through the life cycle. (see Ranga [col 2 ln 1-3]).
Applicant’s arguments, see (Arg. Page 18-19), filed on 05/20/2022 with respect to the rejection of claim(s) “Prior Art Rejections… Ansari does not satisfy shortcomings of Barday and Ranganathan...” have been fully considered and are not persuasive, because Barday and Ranga may not explicitly disclose the encryption the document to the blockchain network, however, Ansari discloses editors edit document and approvers approve the document for release collaboratively with each modification and/or approval is recorded as a separate transaction on the blockchain with unique digital identifier as private keys. (see Abstract)

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding Claim 1, this Claim recites couple of “designated a finalized document” accordingly, it is unclear if this “finalized” is the same document or a different document as recited in the corresponding same Claim. The same Claims recite “designating… as a finalized document”.
For purposes of examination, the examiner interpreted the claim as being the same finalized document.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 9, 11 – 13, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barday et al. (US 10685140 B2, “Barday”) in view of Ranganathan et al. (US 10678866 B1, “Ranga”) and further in view of Ansari et al. (US 10108812 B2, “Ansari”).

As to claim 1, Barday discloses a computer implemented method of creating and storing a document using a computer network accessible by a plurality of computational devices operated by a plurality of human users that work for an organization either employees or contractors, said users holding roles in the organization including supervisors, initial reviewers, and human resources (HR) reviewers, the HR reviewers being individuals that perform human resources-related functions for the organization, the method comprising the steps of: (Barday: [col 11 ln 12-50, col 19 ln 16-33, col 32 ln 13 ] FIG. 1 depicts a data model generation and population network system comprises the Data Model Generation Server, Data Model Population Server… One or More Databases (i.e. storage), one or more remote computing devices by entity (e.g., organization, company) collects, processes, contains, and transfers data… includes HR service that contains financial, expenses, review, time and attendance, background, and salary; one or more service managers (i.e. supervisor) administer employee review information… other authorized individual (e.g., administrator, privacy officer, manager) (i.e. initial reviewer) within a particular entity or organization).
displaying a template on a computational device of a supervisor, and then the supervisor inputting a description of work-related information describing workplace activities of the workers of the organization while working for the organization into the template to create a draft document containing information regarding the workplace activities of the workers of the organization; (Barday: [col 19 ln 32-22, col 27 ln 10-12, col 44 ln 13-30] one or more service managers perform the employee review, time and attendance (i.e. workplace activities)… information with data subject's consent from performance (i.e. performance review) under any contract… enable a user to modify a default template or a system-created template by adding additional sections, adding one or more additional questions (i.e. workplace activities) for the employee review information in the screen displays FIGS 14-25). 
However, Barday may not explicitly disclose all the aspects of forwarding the draft document, via the computer network, to an initial reviewer; after receiving the draft document, the initial reviewer either: 
(a) approving the draft document and sending the reviewer approved draft document to an HR reviewer via the computer network, or 
(b) creating a new version of the draft document by adding initial reviewer edits to the draft document and then returning the draft document with the initial reviewer edits to the supervisor via the computer network;
after the supervisor receives the draft document with the initial reviewer edits, the supervisor either: 
(c) indicating an acceptance of the draft document with the initial reviewer edits and the draft document with the initial reviewer edits being sent to the HR reviewer via the computer network, or
 (d) rejecting the proposed initial reviewer edits or making supervisor edits to the draft document and then the draft document with the rejected initial reviewer edits or the supervisor edits is sent to the initial reviewer via the computer network;
steps (b) and (d) are repeated until the supervisor indicates an acceptance of the draft document and then the draft document with the supervisor acceptance is sent to the HR reviewer via the computer network;
when the HR reviewer receives the draft document with the supervisor acceptance via the computer network, the HR reviewer either:  44Docket No. 1948-2 
(e) approving the draft document and then designating the draft document as a finalized document, or 
(f) adds HR reviewer edits to the draft document and  then the draft document with the HR reviewer edits is sent to the supervisor via the computer network;
when the supervisor receives the draft document with the HR reviewer edits, the supervisor either: 
(g) indicating an acceptance of the HR reviewer edits and then the draft document is designated a finalized document or 
(h) making supervisor revisions to the draft document and then the draft document with the supervisor revisions is sent to the HR reviewer via the computer network;
steps (f) and (h) are repeated until the supervisor indicates an acceptance of the HR reviewer edits and the draft document is designated a finalized document;


Ranga disclose forwarding the draft document, via the computer network, to an initial reviewer; after receiving the draft document, the initial reviewer either: 
(a) approving the draft document and sending the reviewer approved draft document to an HR reviewer via the computer network, or 
(b) creating a new version of the draft document by adding initial reviewer edits to the draft document and then returning the draft document with the initial reviewer edits to the supervisor via the computer network;
after the supervisor receives the draft document with the initial reviewer edits, the supervisor either: 
(c) indicating an acceptance of the draft document with the initial reviewer edits and the draft document with the initial reviewer edits being sent to the HR reviewer via the computer network, or
 (d) rejecting the proposed initial reviewer edits or making supervisor edits to the draft document and then the draft document with the rejected initial reviewer edits or the supervisor edits is sent to the initial reviewer via the computer network;
steps (b) and (d) are repeated until the supervisor indicates an acceptance of the draft document and then the draft document with the supervisor acceptance is sent to the HR reviewer via the computer network;
when the HR reviewer receives the draft document with the supervisor acceptance via the computer network, the HR reviewer either:  44Docket No. 1948-2 
(e) approving the draft document and then designating the draft document as a finalized document, or 
(f) adds HR reviewer edits to the draft document and  then the draft document with the HR reviewer edits is sent to the supervisor via the computer network;
when the supervisor receives the draft document with the HR reviewer edits, the supervisor either: 
(g) indicating an acceptance of the HR reviewer edits and then the draft document is designated a finalized document or 
(h) making supervisor revisions to the draft document and then the draft document with the supervisor revisions is sent to the HR reviewer via the computer network;
steps (f) and (h) are repeated until the supervisor indicates an acceptance of the HR reviewer edits and the draft document is designated a finalized document; (Ranga: [col 4-5 ln 1-32, col 13 ln 6-11] Enterprise Information Management (EIM) and Component Content Management (CCM) that provide the document life cycle manager intelligently tracks and manages the discrete units of work, using business rules and workflows Management that are orchestrated publish documents from draft, review, revision, approval for release/storage in a collaborative workspace. The business rules define the document life cycle of the workflows with user’s role tracking and managing the draft, review, revision, approval and release of the document collaboratively)
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Barday and Ranga disclosing managing document (e.g., questionnaire) generation and revision in an organization which are analogous art from the “same field of endeavor”, and, when Ranga's document creation with life cycle manager along with business rules and workflows management collaboratively was combined with Barday's managing questionnaire template to be review and updatable from manager and HR for employee’s review, the claimed limitation on the forwarding the draft document, via the computer network, to an initial reviewer; after receiving the draft document, the initial reviewer either: 
(a) approving the draft document and sending the reviewer approved draft document to an HR reviewer via the computer network, or 
(b) creating a new version of the draft document by adding initial reviewer edits to the draft document and then returning the draft document with the initial reviewer edits to the supervisor via the computer network;
after the supervisor receives the draft document with the initial reviewer edits, the supervisor either: 
(c) indicating an acceptance of the draft document with the initial reviewer edits and the draft document with the initial reviewer edits being sent to the HR reviewer via the computer network, or
 (d) rejecting the proposed initial reviewer edits or making supervisor edits to the draft document and then the draft document with the rejected initial reviewer edits or the supervisor edits is sent to the initial reviewer via the computer network;
steps (b) and (d) are repeated until the supervisor indicates an acceptance of the draft document and then the draft document with the supervisor acceptance is sent to the HR reviewer via the computer network;
when the HR reviewer receives the draft document with the supervisor acceptance via the computer network, the HR reviewer either:  44Docket No. 1948-2 
(e) approving the draft document and then designating the draft document as a finalized document, or 
(f) adds HR reviewer edits to the draft document and  then the draft document with the HR reviewer edits is sent to the supervisor via the computer network;
when the supervisor receives the draft document with the HR reviewer edits, the supervisor either: 
(g) indicating an acceptance of the HR reviewer edits and then the draft document is designated a finalized document or 
(h) making supervisor revisions to the draft document and then the draft document with the supervisor revisions is sent to the HR reviewer via the computer network;
steps (f) and (h) are repeated until the supervisor indicates an acceptance of the HR reviewer edits and the draft document is designated a finalized document would be obvious. The motivation to combine Barday and Ranga is provide a system to improve quality, consistency, delivery significant value and efficiencies in creating, reviewing, and approving the documents created through the life cycle. (See Ranga [col 2 ln 1-3]).

However, Barday in view of Ranga may not explicitly disclose all the aspects of the encrypting the draft document and storing the draft document on an assigned location within the computer network; 
when the draft document is designated a finalized document, the encryption the draft document is eliminated, the final document is added to a blockchain network, the versions of the draft document are deleted and the encryption key for draft documents is deleted;
whereby the finalized document is rendered an immutable final document stored on the blockchain network and the versions of the draft document are rendered unrecoverable.
Ansari discloses encrypting the draft document and storing the draft document on an assigned location within the computer network; (Ansari: [col 10 ln 18-23, col 12 ln 43-45] the document is received by the system it is encrypted… a blockchain transaction is created that includes the encrypted document, then submitted to the blockchain and stored in the blockchain network with the database include relational, object orientated, or other types of databases for storing document).
Ansari discloses when the draft document is designated a finalized document, the encryption the draft document is eliminated, the final document is added to a blockchain network, the versions of the draft document are deleted and the encryption key for draft documents is deleted; (Ansari: [col 3 ln 11-29, col 14 ln 7-10] After completion of the editing process or if no editing is needed, the document may be finalized and then approved for release by one or more designated approvers. The approvers may “approve” the document for release to a blockchain transaction… at which the information may be available for recipients to access the document (i.e. encryption eliminated) stored in that blockchain transaction which the editions during the editing process (i.e. with versions/encryption key) are not finalized until the final approval transaction is submitted… because during the editing process, are encrypted to ensure privacy or prevent fraud in any of a variety of ways).
Ansari discloses whereby the finalized document is rendered an immutable final document stored on the blockchain network and the versions of the draft document are rendered unrecoverable. (Ansari: [col 6 ln 13-19, col 9 ln 42-43] the document with data is stored on the blockchain, include: the initial reception of the transaction to the blockchain; the cryptographic verification of the transaction; and a determination that transaction of the final approved document is computationally immutable for multiple blocks… the recipients read the blockchain transaction contains the finalized and approved document directly therefrom without previous versions which is unrecoverable). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Barday in view of Ranga and Ansari disclosing managing the document using encryption which are analogous art from the “same field of endeavor”, and, when Barday in view of Ranga's managing questionnaire for employee review thru manager/HR of a company was combined with Ansari's managing the revised/approved and the final document via blockchain transaction, the claimed limitation on the encrypting the draft document and storing the draft document on an assigned location within the computer network;
when the draft document is designated a finalized document, the encryption the draft document is eliminated, the final document is added to a blockchain network, the versions of the draft document are deleted and the encryption key for draft documents is deleted;
whereby the finalized document is rendered an immutable final document stored on the blockchain network and the versions of the draft document are rendered unrecoverable would be obvious. The motivation to combine Barday in view of Ranga and Ansari is to effectively provide a proof of custody or audit trail for the document using the blockchain transaction. (See Ansari [0011]).

As to claim 3, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein the work related information is a performance review by the supervisor, of another worker of the organization, input into a text box on the template by the supervisor. (Barday [col 19 ln 15-21, col 28 ln 49-51] contains review, time and attendance, for one or more employees of a particular organization (e.g., GeneriTech)… the questions template includes a free form text box for input text by the manager, or other authorized individuals).

As to claim 4, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein when the supervisor forwards the draft document to the initial reviewer, the draft document is sent to an inbox of the initial reviewer and an electronic notification is sent to the initial reviewer that the inbox requires the initial reviewer's attention. (Ansari: [col 9 ln 6-8, col 11 ln 1-5] information system 100 notifies all required approving entities (i.e. reviewer) and requests approval of the release of the document… once the document has been finalized, the approvers will be notified, the notification may be a message that is delivered to the approver system or an email that is sent to the email address (i.e. mail inbox) associated with an approver (i.e. initial reviewer)).

As to claim 5, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein when the initial reviewer approves the draft document, the draft document is sent to an inbox of the HR reviewer and an electronic notification is sent to the HR reviewer that the inbox of the HR reviewer requires the HR reviewer's attention. (Ansari: [col 9 ln 6-8, col 11 ln 1-5] information system 100 notifies all required approving entities (i.e. HR reviewer included) and requests approval of the release of the document… once the document has been finalized, the approvers will be notified, the notification may be a message that is delivered to the approver system or an email (i.e. electronic notification) that is sent to the email address (i.e. inbox) associated with an approver (i.e. HR reviewer)).

As to claim 6, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein the template includes space to input text and suggested language to be input. (Barday: [col 28 ln 49-51] the questions template include a free form text box).

As to claim 7, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein the template includes a dropdown menu to select different types of documents. (Barday: [col 50 ln 10-12] use a dropdown menu to select a suitable existing processing activity for the questions template).

As to claim 8, Barday in view of Ranga and Ansari discloses The method of claim 7, wherein the dropdown menu provides an ability to select a performance review type document, a hotline submission or a notification. (Barday: [col 59 ln 34-36, col 38 ln 36-38, col 42 ln 23-24] user may mouse over a particular input indicium, e.g., a drop-down menu or other selectable indicia to select the content to the document… data associated with a particular data subject, e.g., a copy of the data, a link to a location of where the data is stored… an entity with e-mail account may be required to notify (i.e. notification)).

As to claim 9, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein the template includes a dropdown menu to select from among a group of identified workers of the organization and the type of work-related information that will be the subject of the document. (Barday: [col 20 ln 19-21] FIG. 8 shows the questionnaires template with visual data map provides a visual indication of a flow of data collected from particular data subjects menu from the employees (i.e. workers) group… any entity (e.g., organization, company) that collects, stores, processes personal data subjects require: consent from a data subject; a lawful basis for collecting personal data; the data subject's agreement of a statement or clear affirmative action; data subject's consent from performance (i.e. performance review) under any contract).

As to claim 11, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein when the initial reviewer makes a new version of the document in step (b), an email is sent the supervisor to alert the supervisor that a new version of the document requires their attention. (Ansari: [col 10 ln 27-30, col 9 ln 6-8] an editor being required, the editor is set and then notified via email or the like that a document is ready to be reviewed and edited… information system 100 notifies all required approving entities and requests approval of the release of the document).

As to claim 12, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein when the supervisor approves the initial reviewer's edits to the document in step (a), an email is sent to the HR reviewer to alert the HR reviewer that a document requires their attention. (Ansari: [col 9 ln 6-8, col 11 ln 1-5] information system 100 notifies all required approving entities and requests approval of the release of the document… once the document has been finalized, the approvers will be notified, the notification may be a message that is delivered to the approver system or an email that is sent to the email address associated with an approver).

As to claim 13, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein the draft document is forwarded to the initial reviewer by transmitting the document to an inbox of the initial reviewer, accessible by the computational device. (Ansari: [col 10 ln 27-30] an editor is notified via email or the like that a document is ready to be reviewed and edited).

As to (New) claim 22, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein the supervisor has a supervisory role in the organization company with respect to an organization's worker, and the work related information is the supervisor's performance review of the organization's worker. (Barday: [col 19 ln 32-22, col 44, ln 13-30] service manager performs the employee review, time and attendance… (i.e. performance review) information… any entity (e.g., organization, company, etc.) that collects, stores, processes, etc. personal data require: consent from a data subject; a lawful basis for collecting personal data; the data subject's agreement of a statement or clear affirmative action; data subject's consent from performance (i.e. performance review) under any contract).

As to (New) claim 23, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein the description of the work-related information input by the supervisor is a workplace policy or an update to an existing policy. (Barday [col 2 ln 47-56, col 56 ln 2-5, col 44, ln 29-30] A data processing method for identifying a privacy policy associated with the data transaction with different countries, jurisdictions, new location, etc. for the global organization may impose different rules, regulations (i.e. workplace policy), etc. related to the collection, storage, and processing of data subject… data subject's consent from performance (i.e. work-related) under any contract by the employee manager).
	
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barday in view of Ranga and Ansari and further in view of Morikawa (JP 2019169122 A, filed on 03/23/2018, “Morikawa”).

As to claim 2, Barday in view of Ranga and Ansari discloses The method of claim 1, 
	However, Barday in view of Ranga and Ansari may not explicitly discloses all the aspects of the wherein the initial reviewer approves the draft document by clicking an approval button on the template, which also transmits the initial reviewer approved draft document to an inbox of the HR reviewer. 
Morikawa discloses wherein the initial reviewer approves the draft document by clicking an approval button on the template, which also transmits the initial reviewer approved draft document to an inbox of the HR reviewer. (Morikawa: [0336-0337] the approver operates the terminal and presses the “approve button” to perform approval the final contents of the series of documents… the employee management communication means transmits the employee of the sender who has transmitted for an approval request for notifying that an approval has been made with an E-mail).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Barday in view of Ranga and Ansari and Morikawa disclosing creating the document which are analogous art from the “same field of endeavor”, and, when Barday in view of Ranga and Ansari's data population with questionnaire generation for employee evaluation thru HR of a company was combined with Morikawa's providing the approval button and transmitting the email notification, the claimed limitation on the wherein the initial reviewer approves the draft document by clicking an approval button on the template, which also transmits the initial reviewer approved draft document to an inbox of the HR reviewer would be obvious. The motivation to combine Barday in view of Ranga and Ansari and Morikawa is to provide a method for sequentially constructing a document with initial setting material data reflecting the content corresponding to check the quantity to improve work efficiency. (See Morikawa [0554]).

As to claim 10, Barday in view of Ranga and Ansari discloses The method of claim 1, 
However, Barday in view of Ranga and Ansari may not explicitly discloses all the aspects of the wherein the document template includes a button with which to attach a data file to the document.
 Morikawa discloses wherein the document template includes a button with which to attach a data file to the document. (Morikawa: [0255, 0579] operating the administrator terminal to select the radio button to attach the name of the land, confirmation of the certificate, in accordance with the draft of the house purchase document created… a button “uploading photo” to attach a photo is provided for the draft of the house purchase document).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Barday in view of Ranga and Ansari and Morikawa disclosing creating the document which are analogous art from the “same field of endeavor”, and, when Barday in view of Ranga and Ansari's data population with questionnaire generation for employee evaluation thru HR of a company was combined with Morikawa's providing a button to attach a data file, the claimed limitation on the wherein the document template includes a button with which to attach a data file to the document would be obvious. The motivation to combine Barday in view of Ranga and Ansari and Morikawa is to provide a method for sequentially constructing a document with initial setting material data reflecting the content corresponding to check the quantity to improve work efficiency. (See Morikawa [0554]).
                                                                                                                                                                                                  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176